



Exhibit 10.1
EMPLOYMENT AGREEMENT


BETWEEN:
MOLD-MASTERS (2007) LIMITED
hereinafter called the "Company"
-and-
Ling An-Held
hereinafter called the "Employee"
WHEREAS the Company and the Employee (hereinafter, the "Parties") had an ongoing
employment relationship for their mutual benefit; since the 8th day of January,
1991.
AND WHEREAS the Parties have agreed to enter this Employment Agreement to
formalize in writing the terms of employment of the Employee in the position of
President, Mold-Masters Asia;
AND WHEREAS the Parties agree that this Employment Agreement shall supersede and
replace any and all previous Employment Agreements or Contracts which have been
executed within the Mold-Masters group of Companies;
NOW THEREFORE the Parties agree as follows concerning the terms and conditions
of their revised employment relationship:
1    RECITALS FORM PART OF AGREEMENT
1.1
The parties agree that the recital clauses outlined above are true and correct
and form a part of this Employment Agreement.

2    APPOINTMENT AND DUTIES
2.1
The Company agrees to employ the Employee to perform, and the Employee agrees
and undertakes to perform, the duties and responsibilities of President,
Mold-Masters Asia, and such other duties and responsibilities as may be
requested of the Employee by the Company from time to time.

2.2
The Employee understands and agrees that the Company may reduce, expand or
otherwise modify the Employee's duties and responsibilities, as necessary,
during the employment relationship between the Employee and the Company.

Mold-Masters (2007) Limited - Employment Agreement
Page 1







--------------------------------------------------------------------------------






2.3
The Employee agrees and undertakes to use the Employee's best efforts and to
devote such attention, energy, skill and time as is necessary to satisfactorily
fulfill all of the duties and responsibilities of the President, Mold-Masters
Asia and to fulfill all duties and responsibilities assigned to the Employee by
the Company from time to time. Accordingly, the Employee further understands and
agrees not to accept other employment, including part-time employment, that is
in conflict with, or that could reasonably be anticipated to otherwise interfere
with, the Employee's ability to fulfill the Employee's duties, obligations and
responsibilities to the Company.

14'
2.4
The Employee acknowledges and agrees that the terms of this Employment Agreement
apply to the Employee with respect to Mold-Masters (2007) Limited, and also with
respect to its associated, affiliated, related and subsidiary companies
(hereinafter collectively referred to, including Mold-Masters (2007) Limited, as
the "Mold-Masters Group"). Therefore, the Employee agrees that any direction,
instruction, order or request made to the Employee by or on behalf of any
company within the Mold-Masters Group shall be deemed hereby to have been made
to the Employee by the Company.

2.5
The Employee undertakes and agrees to abide by all of the Company's rules,
practices and procedures set forth in the Company's Employee Handbook, as
amended from time to time, a copy of which will be made available to the
Employee online. Further, the Employee acknowledges and agrees that it is the
Employee's duty to review the same and be familiar therewith.

3    EFFECTIVE DATE
3.1
The Parties agree that this Employment Agreement shall be effective as of and
from the January 1st, 2013, which date shall be referred to as the "Effective
Date" of this Employment Agreement.

4    CONSIDERATION
4.1
In consideration of the Employee's agreements and undertakings contained in this
Employment Agreement, and in consideration of the Employee's promise to comply
with all of the duties, obligations and responsibilities set forth in this
Employment Agreement, the Company shall employ the Employee and pay to the
Employee the salary set out in Article 5 of this Employment Agreement, and shall
make available to the Employee the benefits set out in Article 6 of this
Employment Agreement, all of which may be amended and modified from time to time
as set forth in this Employment Agreement.

5    COMPENSATION
5.1
The gross salary payable to the Employee shall be $ Two Hundred Sixty-Three
Thousand, Three Hundred and Sixty-Two Dollars and Forty-One Cents ($263,362.41)
(CDN) per annum, payable in equal bi-weekly installment to the Employee by
automatic direct deposit, less all applicable statutory withholdings and
remittances required by law. The Employee understands and agrees that any
change(s) to the Employee's remuneration hereunder, once accepted by the
Employee, shall not otherwise affect the application of this Employment
Agreement.

5.2    The Parties agree that the Employee will receive a performance review
annually.
Mold-Masters (2007) Limited - Employment Agreement
Page 2







--------------------------------------------------------------------------------






5.3
The Employee understands and agrees that the Employee's salary is a confidential
matter between the Employee and the Company and the Employee covenants that the
Employee will not disclose the details of the Employee's remuneration to any
other person employed by the Company. Further, the Employee agrees to maintain
any information of which the Employee becomes aware regarding the remuneration
of any other Employee of the Company, however such information may have been
obtained by Employee, in the strictest of confidence and hereby undertakes to
neither discuss nor disclose such information with or to any other person for
any reason.

5.4    Expenses:    The Parties understand and agree that the Employee may incur
expenses in
connection with the performance of the Employee's duties under this Employment
Agreement. The Company will reimburse the Employee for the Employee's actual
expenses reasonably incurred, in accordance with the Company's expense
reimbursement procedures and practices in effect from time to time, provided
that the Employee delivers to the Company, in a timely fashion, appropriate
written accounts and receipts or other verifying documentation in respect
thereof.
6    BENEFITS
6.1    Group Insurance Benefits:    The Company shall pay the premiums to allow
the Employee to
be eligible to participate in the Company's Group Insurance Benefits Program in
effect from time to time, subject to the terms and conditions of group insurance
contract(s) between the Company and its Insurer(s), including all terms and
conditions related to the Employee's eligibility to participate therein. The
Parties acknowledge and agree that all benefits will be provided in accordance
with the formal plan documents or policies and any issues with respect to
entitlement to, or payment of any benefits will be governed by the terms of such
documents or policies.
6.2
The Employee understands and agrees that the Company retains the right to change
the insurance carrier for any and all Group Insurance Plans, and to alter the
terms and conditions of any and all group insurance plans, but will only do so
after having provided the employee with advance notice.

6.3    Vacation:    The Employee understands and agrees that the following
specific terms and
conditions are applicable to the Employee's annual vacation entitlement:
The Employee further understands and agrees that the Company's "vacation year"
commences on the first (1st) day of January and ends on the thirty-first (31st)
day of December, annually.
The Employee will be entitled to twenty-five (25) days of vacation and, vacation
pay for such vacation leave will be calculated by the Company based on ten
percent (10%) of the gross wages paid to the Employee from the Effective Date of
this Employment Agreement up to and including December 31. In the event this
employment agreement is terminated, vacation will be pro-rated based on the
effective date of termination. Any portion of this pro-rated vacation which is
unused will be paid to the employee on their final pay, as a lump sum. Any
portion of this pro-rated vacation which has been used in excess of the
pro-rated amount will be deducted from the employee's final pay.
6.4
The Employee understands and agrees that the Company reserves the right to
schedule vacations when conditions allow, and that all vacation leave must be
approved well in advance by the Employee's Direct Manager.

Mold-Masters (2007) Limited - Employment Agreement
Page 3







--------------------------------------------------------------------------------






7    TERMINATION
7.1
The Parties understand and agree that the Employee's employment pursuant to this
Employment Agreement, may be terminated in the applicable manner, and in the
circumstances, specified below:

a)
by the Employee, at any time during the Employee's employment, for any reason,
on the provision of at least four (4) weeks' advance written notice to the
Company. The Employee understands that the Company may waive such notice, either
in whole or in part, and will have the right to terminate the Employee's
employment at any time during the applicable notice period. Should the Company
exercise its right to terminate the Employee's employment during the applicable
notice period, then the Employee's entitlement to compensation and benefits
under this Employment Agreement shall cease on the date that the Company
exercises such right;

b)
by the Company, at any time, in its sole discretion, without any notice or pay
in lieu thereof, for cause. For the purposes of this Employment Agreement,
"cause" includes, without limitation, the following:

i)
unsatisfactory performance;

ii)
time theft;

iii)
dishonesty;

iv)
insubordination;

v)
serious misconduct;

vi)
a false statement on either the Employee's resume or employment application;

vii)
any material breach of the provisions of this Employment Agreement by the

Employee, as determined in the Company's sole discretion;
viii)
any willful or reckless violation of an established company rule contained in
the Company's Employee Handbook, or, of which the Employee has been otherwise
apprised;

ix)
paying, offering or promising to pay, or authorizing payment to any third party,
public or private, in order to secure an improper benefit. Accepting or
soliciting such payment. "Payment" includes making bribes or kickbacks, as well
as conferring a financial or any other advantage, whether tangible or intangible
(e.g. gifts, entertainment, travel expenses, charitable donations, political
contributions, hiring an individual or relative, or other preferential treatment
in reference to the company), and in some jurisdictions may also include
so-called "facilitating payments"; or

x)
any other act, omission or circumstance recognized by law as cause for
termination.

c)
subject to Article 7.4 and subject to Article 7.7 by the Company, at any time in
its absolute discretion and for any reason other than for cause, upon providing
the Employee with:

i)
all payments or entitlements to which the Employee is entitled pursuant to the
Ontario Employment Standards Act, 2000 as amended, including notice of
termination or, at the Company's option, pay in lieu of notice, and severance
pay, if applicable. Severance pay will be calculated using the employee's
current base salary, only, and will not include additional payments made to the
employee.

Mold-Masters (2007) Limited - Employment Agreement
Page 4







--------------------------------------------------------------------------------






ii)    further, in exchange for the covenants in Article 8 and Article 9, the
Company
shall provide four (4) additional weeks of notice for each fully completed year
of continuous employment, up to a maximum of seventy (70) additional weeks.
Notice under the Ontario Employment Standards Act, 2000 as amended, and the four
weeks additional notice for each year of completed service may be provided by
actual working notice or pay in lieu of notice or any combination of working
notice and pay in lieu of notice. Additional notice will be calculated using the
current base salary, only, and will not include additional payments made to the
employee.
7.2
All payments contemplated under this Article 7 will be calculated on the basis
of the Employee's annual base salary as of the date the Employee receives notice
of termination. Payments under a bonus plan or any other forms of additional
compensation will not be considered part of the annual base salary.

7.3
During the statutory notice period under the Ontario Employment Standards Act,
2000 as amended, the Company agrees to continue to pay its share of the premiums
to continue the Employee's coverage, under Company's Group Insurance Benefits
Program, excluding long-term disability insurance, group life insurance,
accidental death and dismemberment insurance and out of province medical
coverage, for the period of notice contemplated under Article 7.1.

7.4
The Employee understands and agrees that the provision of advance written notice
or pay in lieu of such notice by the Company to the Employee shall not prevent
the Company from alleging cause for the termination.

7.5
Upon the termination of the Employee's employment pursuant to this Employment
Agreement, however caused, the Employee covenants and undertakes to immediately
return to the Company in good condition all Company property including, without
limitation all: Confidential Information as that term is defined in Article 8
hereof; keys, access cards, security cards and similar items; original Company
documents, and all copies thereof, which are in the Employee's care or
possession or which are then under the Employee's control, without retaining any
part(s) thereof and without making or retaining any copies or duplicates
thereof; Company credit cards; Company Intellectual Property as that term is
defined in Article 9 hereof; Company equipment; and, files and other material of
every nature and kind created or used by the Employee in connection with the
Employee's employment under this Employment Agreement.

7.6
Upon the termination of this Employment Agreement, however caused, the Employee
further agrees to provide all reasonable assistance and cooperation to the
Company in order to assist the Company to obtain access to, possession and
control of, all Company property, in the Employee's possession or under the
Employee's control.

7.7
The Parties agree that the Company shall have the right to temporarily lay off
the Employee, within the meaning of the Ontario Employment Standards Act, 2000,
as amended, when the Company determines that business circumstances so require.
Further, the Parties understand and agree that a temporary layoff within the
meaning of the Ontario Employment Standards Act, 2000, as amended shall not
constitute a termination for the purposes of this Article 7 of this Employment
Agreement or for the purposes of the common law of employment.

8    CONFLICTS OF INTEREST, NON-SOLICITATION AND CONFIDENTIAL INFORMATION
8.1    Non-Competition:    The Employee covenants that, during the term of this
Employment
Agreement and for a period of one (1) year immediately following the termination
hereof, however caused, the Employee will not, directly or indirectly engage or
participate in any business within the geographical areas for which the Employee
has direct responsibility hereunder and which is in
Mold-Masters (2007) Limited - Employment Agreement
Page 5





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






competition with the Company's business and the products or services offered by
the Company specific to the Hot Runner / Injection Tooling for Pre-form Molding
Industry systems and controls technology in Canada, without the prior written
consent of the Company.
8.2    Non-Solicitation:    The Employee shall not, without the prior written
consent of the
Company, during the period of employment, and for a period of one (1) year after
the termination of the employment relationship between the Company and the
Employee, however caused, either directly or indirectly, individually or in
conjunction with any other association, corporation, entity, organization,
partnership, person or syndicate, whether as agent, consultant, director,
Employee, officer, partner, principal, or shareholder or in any other manner
whatsoever:
a)
except for the benefit of the Company and during the course of the Employee's
employment, at any time, solicit or accept any business from or the patronage
of, or render any services to, sell to, or contract or attempt to contract with,
any association, corporation, entity, organization, partnership, person or
syndicate who is or was a customer, or active prospective customer of the
Company within a period of two (2) years prior to the termination of this
Employment Agreement, however caused;

b)
induce or attempt to persuade any person providing employment, consulting,
marketing or other services to the Company to not provide, or to cease to
provide, such services to the Company;

c)
solicit for employment, employ or otherwise retain Employees of the Company
(other than Employees who have ceased to be employed by the other Party prior to
the date of the solicitation); or,

d)
engage in any act or activity which would interfere with or harm any business
relationship the Company may have with any investor, customer, employee,
principal or supplier.

8.3    Confidential Information:    The Employee acknowledges and agrees that as
the President,
Mold-Masters Asia, the Employee will be employed by the Company in a fiduciary
capacity which requires that the Employer must be able to rely on the Employee
to perform all duties and responsibilities under this Employment Agreement with
the utmost of confidentiality, candour and good faith, and with absolute trust
in the course of carrying out, performing and fulfilling the Employee's
fiduciary duties and responsibilities under this Employment Agreement the
Employee will have access to, and will be entrusted with detailed and highly
confidential information relating to the Company and other members of the
"Mold-Masters Group," all of which shall hereinafter be referred to as
"Confidential Information".
8.4
For purposes of this Employment Agreement, "Confidential Information" shall mean
and include all information or material disclosed to or known by the Employee as
a consequence of the Employee's employment or engagement by the Company,
including without limitation third party information that the Company treats as
confidential and any information disclosed to or developed by the Employee or
embodied in or relating to the Works of the Employee as defined in Article 9 of
the Employment Agreement. The Confidential Information includes, but is not
limited to, the following types of information and other information of a
similar nature, whether or not reduced to writing: all financial information
including accounting practices, records, and statements and including all
information relating to any financial arrangements made by, or entered into by,
any member of the Mold-Masters Group; administrative practices; analyses,
business plans and policies and future business plans and policies; business
records; business relationships including those with suppliers and others;
computer hardware and software; correspondence; creations; customer lists
including identities of customers and prospective customers, identities of
individual contacts at business entities which are customers or prospective
customers, and their respective preferences, businesses or habits; data;
designs;






--------------------------------------------------------------------------------





Mold-Masters (2007) Limited - Employment Agreement
Page 6







--------------------------------------------------------------------------------






developments; drawings and sketches; concepts; specifications; research;
"know-how"; product information and reports; business methods; production or
merchandising systems or plans; operations; employment and labour relations
practices and policies; information regarding employees; formulae; Hot Runner /
Injection Tooling for Pre-form Molding Industry systems and controls technology;
ideas; information from external and internal sources; inventions, marketing,
notes and strategies; pricing and sales information; methods; processes;
programs; reports; results; techniques; technology used by the Company; and
trade and business secrets. Notwithstanding the foregoing, information publicly
known that is generally employed by the trade at or after the time the Employee
first learns of such information, other than as a result of the Employee's
breach of this Employment Agreement, or generic information or knowledge which
the Employee would have learned in the course of similar employment or work
elsewhere in the trade, shall not be deemed part of the Confidential
Information.
8.5
The Employee will, both during the Employee's work for the Company and
thereafter, hold in confidence and not directly or indirectly reveal, report,
publish, disclose or transfer any of the Confidential Information to any person
or entity, or utilize any of the Confidential Information for any purpose,
except in the course of the Employee's work for the Company for the Company's
sole benefit. Also, the Employee will not remove, reproduce, summarize or copy
any Confidential Information except as expressly required by the Company to
enable the Employee to perform the Employee's duties, and the Employee will
return immediately to the Company all Confidential Information in the Employee's
possession or control, including duplicates, when the Employee leaves its employ
or whenever the Company may otherwise require that such Confidential Information
be returned.

8.6
The Employee will not knowingly use for the benefit of or disclose to the
Company any confidential information of any of the Employee's former employers
or of any other third party or otherwise knowingly infringe any proprietary
right of any third party. The Employee represents and warrants that no contract
or agreement between or among the Employee and any third party will interfere in
any manner with the Employee's complete performance of the Employee's duties to
the Company or with the Employee's compliance with the terms and conditions
hereof.

8.7
The Employee acknowledges that the provisions set out in this Article 8 of the
Employment Agreement are necessary and reasonable to protect the Company's
Confidential Information and goodwill, that the Confidential Information is
unique, and that the loss or disclosure of the Confidential Information will
cause the Company irreparable harm for which it will have no adequate remedy at
law. Therefore, the Company shall be entitled to obtain, without posting any
bond, and the Employee agrees not to oppose a request for, interim and permanent
injunctive relief and other equitable relief to prevent a breach or continued
breach of these provisions of the Employment Agreement, as well as an accounting
of all profits and benefits that arise out of such violation, which rights and
remedies shall be cumulative in addition to any other rights or remedies to
which the Company may be entitled in law. The Employee acknowledges that these
provisions of the Employment Agreement shall be specifically enforceable in
accordance with their terms.

8.8
Notwithstanding any other provision of this Employment Agreement this Article 8
shall survive the termination of this Employment Agreement, however caused.

9    INTELLECTUAL PROPERTY
9.1
In this Employment Agreement the term "Works" shall mean and include: (i) any
inventions, trade secrets, ideas, original works of authorship or any other form
of intellectual property that the Employee conceives, develops, discovers or
makes in whole or in part during the Employee's employment or engagement by the
Company which relate to the Company's business or the

Mold-Masters (2007) Limited - Employment Agreement
Page 7







--------------------------------------------------------------------------------






Company's actual or demonstrably anticipated research or development, (ii) any
inventions, trade secrets, ideas, original works of authorship or any other form
of intellectual property that the Employee conceives, develops, discovers or
makes in whole or in part during or after the Employee's employment or
engagement by the Company which are made through the use of any of the Company's
equipment, facilities, supplies, trade secrets or time, or which result from any
work the Employee performs for the Company, and (iii) any part or aspect of any
of the foregoing. The Employee hereby agrees to disclose to the Company full
particulars of the Works, and hereby undertakes and agrees to maintain at all
times adequate and current written records pertaining thereto, which records
also shall be, and shall remain, the sole and exclusive property of the Company.
All Works shall belong exclusively to the Company whether or not fixed in a
tangible medium of expression. Without limiting the foregoing, to the maximum
extent permitted under applicable law, all Works shall be deemed to be "works
made for hire", and the Company shall be deemed to be the author thereof.
9.2
If and to the extent any Works are determined not to constitute "works made for
hire," or if any rights in the Works do not accrue to the Company as a work made
for hire, the Employee hereby irrevocably assigns and transfers to the Company,
to the maximum extent permitted by law, all right, title and interest in the
Works, including but not limited to all copyrights, trademarks, industrial
designs, design patents, patents, topographies, mask works, trade secret rights,
and other proprietary rights in or relating to the Works. Without limiting the
foregoing, the Employee hereby irrevocably assigns and transfers to Company all
economic rights to the Works, including without limitation the rights to
reproduce, manufacture, use, adapt, modify, publish, distribute, sublicense,
publicly perform and communicate, translate, lease, import and otherwise exploit
the Works.

9.3
The Employee shall have no right to exercise any economic rights to the Works.
Without limiting the foregoing, the Employee will not have the right to and will
not reproduce, adapt, modify, publish, distribute, sublicense, publicly perform
or communicate, translate, lease, import or otherwise exploit the Works, except
as expressly authorized by the Company.

9.4
The Employee expressly acknowledges and agrees that the Employee wishes to
remain anonymous and not to have the Employee's name or any pseudonym used in
connection with the Works.

9.5
The Employee hereby waives in whole any moral rights the Employee may have with
respect to the Works, including but not limited to the right to the integrity of
the Works, the right to be associated with the Works as its author by name or
under a pseudonym and the right to remain anonymous.

9.6
The Employee hereby approves any and all modifications, uses, publications and
other exploitation of the Works that the Company or any successor or transferee
thereof may elect to make, and the Employee expressly agrees that no such
modifications, uses, publications or exploitations will or may cause harm to the
Employee's honor or reputation. The Employee agrees that no modification, use or
publication of the Works by the Company or any successor or transferee thereof
will be deemed to constitute a distortion or mutilation of the Works.

9.7
The Employee acknowledges and agrees that the Company alone shall have the
exclusive right to apply for, prosecute and obtain any and all copyrights,
trademarks, industrial designs, design patents, patents, topographies, mask
works, and any other registrable proprietary rights in or relating to the Works
in any and all jurisdictions of the world. The Employee hereby agrees, both
during the term of this Employment Agreement and thereafter, to execute and
demand any such applications, transfers, assignments and other documents which
the Company may deem necessary or desirable for the purpose of vesting in, or
assigning to, the Company all title to the

Mold-Masters (2007) Limited - Employment Agreement
Page 8







--------------------------------------------------------------------------------






Works, and for the purpose of applying for, prosecuting and obtaining
registrations for any and all copyrights, trademarks, industrial designs, design
patents, patents, topographies, mask works and any other registrable proprietary
rights in or relating to the Works in any and all jurisdictions of the world, as
applicable. The Employee further hereby undertakes and agrees to cooperate and
assist and to cause its representatives to cooperate and assist in every way
possible in the prosecution of any such applications, and the Employee hereby
acknowledges that this agreement to cooperate and assist in the prosecution of
any such applications shall continue notwithstanding the termination of this
Employment Agreement.
9.8
The Company shall have the unrestricted right to transfer and convey any or all
of the Company's rights in or relating to the Works to any person or entity.

9.9
This Employment Agreement is not intended and shall not be interpreted to assign
to or vest in the Company any of the Employee's rights in any inventions
developed entirely on the Employee's own time without using the Company's
equipment, supplies, facilities, or trade secret information, except for those
inventions that either relate at the time of conception or reduction to practice
of the invention to the Company's business or the actual or demonstrably
anticipated research or development of the Company, or result from any work the
Employee performed for the Company.

9.10
The Employee acknowledges and agrees that, in the event of the Employee's
violation of any of the provisions of this Article 9, then, the Company shall be
entitled to obtain, without posting any bond and the Employee agrees not to
oppose a request for, interim and permanent injunctive relief and other
equitable relief to prevent a breach or continued breach of these provisions of
the Employment Agreement as well as an accounting of all profits and benefits
that arise out of such violation, which rights and remedies shall be cumulative
in addition to any other rights or remedies to which the Company may be entitled
in law. The Employee acknowledges that these provisions of the Employment
Agreement shall be specifically enforceable in accordance with its terms.

9.11
The Employee acknowledges, agrees and understands that the provisions of Article
8 and of this Article 9, and the Employee's agreement to same, are of the
essence of this Employment Agreement and constitute a material inducement to the
Company to enter into this Employment Agreement and that the Company would not
have entered into this Employment Agreement, nor provided the additional notice
in Article 7.1(c), without such inducement.

9.12
The Employee agrees that the provisions of Article 8 and this Article 9 shall be
construed independently of any other provision of this Employment Agreement, and
the existence of any claim or cause of action by the Employee against the
Company, whether predicated on this Employment Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the provisions of
Article 8 or of this Article 9;

9.13
Notwithstanding any other provision of this Employment Agreement this Article 9
shall survive the termination of this Employment Agreement, however caused.

10    PRIVACY
10.1
The Employee understands and consents that the Company may collect use or
disclose personal information about the Employee as required for those purposes
necessary for the conduct and administration of the employment relationship and
pensions and benefits administration ("Employee Personal Information"). Examples
of these purposes include, but are not limited to:

◦recruitment, promotion, training or career development;
◦contact of next of kin in event of emergency;
Mold-Masters (2007) Limited - Employment Agreement
Page 9







--------------------------------------------------------------------------------






◦
employment administration;

'4 •
◦
pensions and benefits administration;

◦
work planning and management;

◦
provision of references to potential employers, financial institutions, or
educational establishments;

◦
performance development reviews and other performance assessments, appraisals,
etc.; and

◦
photographs used for identification cards, management reports or associate
announcements.

10.2
The Employee understands and agrees that the Company may disclose the Employee's
Personal Information to a third party or administrator, for the purpose of
administering the Employee's employment relationship with the Company and
consents to such disclosure.

11    NOTICES
All notices pursuant to or in connection with this Employment Agreement shall be
given by one of the following methods: delivery by hand; or courier service.
Notices shall be deemed received from the date the hand delivery or courier
message is delivered to the applicable locations described below. All such
notices shall be addressed, as applicable, to a party at its address as shown
below:
(a)
The Company: Mold-Masters (2007) Limited
233 Armstrong Avenue

Georgetown, Ontario
L7G 4X5
(b)
The Employee: Ling An-Heid
1072 Truman Ave.

Oakville, ON
L6H 1Y6
11.2
The Employee understands and agrees that it is, and shall remain, the Employee's
sole responsibility to keep the Company informed and up-to-date with respect to
any changes that may from time to time be made to the information set forth in
Article 11.1(b) above.

12    SEVERABILITY
12.1
In the event that any provision or part of this Employment Agreement shall be
deemed void or invalid by an authority of competent jurisdiction, then, that
provision or part shall be deemed to be severed from the Employment Agreement
and the remaining provisions or parts of this Employment Agreement shall remain
in full force and effect. Without limiting the foregoing, if any provision of
this Employment Agreement shall be determined, under applicable law, to be
overly broad in duration, geographical coverage or substantive scope, such
provision shall be deemed narrowed to the broadest term permitted by applicable
law and shall be enforced as so narrowed.

13    AMENDMENT
13.1
This Employment Agreement shall not be amended or modified in any manner except
by an instrument in writing signed by each of the Parties, or as otherwise
contemplated by this Employment Agreement.

Mold-Masters (2007) Limited - Employment Agreement
Page 10







--------------------------------------------------------------------------------






14    ENTIRE AGREEMENT
14.1
This Employment Agreement constitutes the entire agreement between the Parties.
Any and all previous Employment Agreements, written or oral, expressed or
implied, between the Parties, relating to the Employee's employment are
terminated and cancelled.

15    SATISFACTION OF ALL CLAIMS
15.1
The Employee agrees to accept the notice, pay in lieu of notice and severance
pay if applicable, and benefits as stipulated in Article 7.1(c) in full and
final settlement of all amounts owing to the Employee by the Company on
termination, including any payment in lieu of notice of termination, and any and
all entitlement the Employee may have under any applicable statute and any
rights which the Employee may have at common law and the Employee hereby waives
any claim to any other payments or benefits from the Company. In agreeing to the
terms set out in this Employment Agreement, the Employee specifically agrees
that upon receipt by the Employee, of the entitlements specified herein, this
Article 15 shall constitute a full and final release, by the Employee, of any
employment related claims arising out of the termination of the Employee's
employment. Further, the Employee agrees to deliver to the Company all
appropriate resignations from all offices and positions with the Company, if, as
and when requested by the Company upon termination of the Employee's employment.

16    WAIVER
16.1
No waiver of any right under this Employment Agreement shall be deemed to have
occurred unless contained in writing signed by the Party charged with such
waiver, and no waiver of any right arising from any breach or failure to perform
shall be deemed to be a waiver of any future right arising under this Employment
Agreement.

17    INTERPRETATION OF THE AGREEMENT
17.1
The Parties acknowledge and agree that the language used in this Employment
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and the Employment Agreement shall be interpreted without
regard to any presumption or other rule requiring interpretation of the
Employment Agreement more strongly against the Party causing it to be drafted;
and,

17.2
The Parties acknowledge and agree that all headings used in the text of this
Employment Agreement are for ease of reference only and the Parties specifically
intend and agree that the headings shall not be used for the purposes of
interpretation of the Employment Agreement.

18    INDEPENDENT LEGAL ADVICE
18.1
The Parties acknowledge and agree that they have each had the opportunity to
obtain independent legal advice in connection with this Employment Agreement and
the execution hereof and each of the Parties further acknowledges and agrees
that it has read, understands and agrees with, all of the terms hereof and that
it executes this Employment Agreement voluntarily and in good faith.

Mold-Masters (2007) Limited - Employment Agreement
Page 11







--------------------------------------------------------------------------------






19    COMPLIANCE WITH GOVERNING LAWS
19.1
This Employment Agreement shall be construed in accordance with the laws of the
Province of Ontario, and the Federal laws applicable therein, and the parties
agree to attorn to the jurisdiction of the Ontario Courts.

20    COUNTERPARTS
20.1
The Parties agree that this Employment Agreement shall be executed by the
Parties on the dates, and at the places specified below, and shall be executed
in two (2) counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF the Company has caused this Employment Agreement to be
executed
on its behalf in the Town of Georgetown, Ontario, this 20th day of December
2012.


/s/ Susan Malcolmson
 
MOLD-MASTERS (2007) LIMITED
 
 
 
Susan Malcolmson
 
/s/ Connie Bender
 
 
Name: Connie Bender
Witness: Signature, Name and Address
 
Title: VP Global Human Resources



IN WITNESS WHEREOF the Employee has executed this Employment Agreement on her
own behalf in the Town of Georgetown, Ontario, this 20th day of December 2012.


/s/ Connie Bender
 
/s/ Ling An-Heid
 
 
 
Connie Bender
 
Ling An-Heid
 
 
 
Witness: Signature, Name and Address
 
 














--------------------------------------------------------------------------------






Mold-Masters (2007) Limited - Employment Agreement Page 12



